Citation Nr: 0934869	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
numbness of the fingers, and if so, whether the reopened 
claim may be granted.

2.  Entitlement to an evaluation in excess of 30 percent for 
tension headaches.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from May 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which declined to 
reopen previously denied service connection claims and denied 
entitlement to an evaluation in excess of 10 percent for 
tension headaches.

In an August 2005 rating decision, during the course of the 
appeal, the RO granted an increased, 30 percent evaluation 
for tension headaches, effective from August 25, 2004, the 
date of receipt of the Veteran's claim.  The Veteran has 
elected to continue his appeal for an evaluation in excess of 
30 percent for tension headaches.

The Veteran testified at a June 2009 hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the claims file.

For reasons discussed in detail in the REMAND section below, 
the issues of service connection for a low back disability 
and asbestosis have been recharacterized.  Evidence submitted 
in support of those claims includes newly acquired service 
records, and hence the question of new and material evidence 
is not relevant with respect to those issues.  They must be 
considered on the merits.  38 C.F.R. § 3.156(c).

The Board also notes that in his August 2004 filing, the 
Veteran references a neck disability he alleged was due to 
in-service injuries.  This claim is referred to the RO for 
appropriate action.  The RO should consider the discussion 
below regarding the application of 38 C.F.R. § 3.156(c) in 
framing the issue.  The RO should also consider all 
manifestations of neck problems, to include vascular and 
orthopedic disability.

The issues of service connection for degenerative joint 
disease of the lumbar spine, numbness of the fingers, and 
asbestosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for 
numbness of the fingers was denied in an October 2002 rating 
decision on the ground that no relationship to any disease or 
injury in service was shown.

2.  Evidence received since October 2002 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
relates to an unestablished fact, and raises the reasonable 
possibility of substantiating the claims.

4.  Tension headaches are manifested by frequent attacks, but 
these are not productive of severe economic inadaptability.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of service connection for numbness of the fingers.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for tension headaches are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

With respect to the threshold issue of whether a claim of 
service connection for numbness of the fingers should be 
reopened, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

With regard to the issue of evaluation of tension headaches, 
the Board finds that VA's duties have been met.  An October 
2004 letter informed the Veteran of the elements of a claim 
for increased evaluation, described the evidence and 
information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice 
was received prior to the initial adjudication of the appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Further, in May 2008 correspondence, the Veteran was informed 
of VA policies and practices related to assignment of 
effective dates and disability evaluations, to include notice 
of the need to show the impact of a disability upon 
occupational functioning.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that no further notice is 
required as the applicable criteria contain no specific 
measurements or findings which the Veteran could not address 
through general showings of worsening.

The Board recognizes that fully compliant notice to this 
Veteran was provided in two separate communications, but 
there is no requirement that notice take place in a single 
letter or correspondence.  A multi-part notice suffices so 
long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in 
the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 
1333 (Fed. Cir. 2006).  The Veteran has demonstrated his 
understanding of the process and applicable laws and 
regulations in his submission of evidence and argument, 
particularly at the June 2009 hearing before the undersigned.  
See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) 
(holding that actual knowledge of what is needed to 
substantiate a claim prior to adjudication by the Board 
provides a meaningful opportunity to participate in the 
adjudication process).  

VA additionally has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained complete service treatment and personnel 
records, as well as all available VA treatment records from 
1960 to the present.  The Veteran has supplied, or VA has 
obtained on his behalf, private treatment records from a 
number of providers.  The Veteran has not provided medical 
releases for several providers, though specifically requested 
by the RO  The Veteran did submit private medical records 
from the M clinic following the hearing, along with a waiver 
of initial RO consideration of that evidence.  Several VA 
examinations have been conducted, most recently in June 2007; 
there is no allegation or worsening or showing of worsening 
in recent VA treatment records which requires further 
examination.  As was previously noted, the Veteran was able 
to present personal testimony at a hearing in June 2009.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was filed in August 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, service connection for numbness of the fingers was 
denied in a February 2002 rating decision, and again upon 
reconsideration in an October 2002 decision.  The RO 
determined that the current neurological disability was not 
related to a disease or injury in service.  The evidence at 
that time consisted of service treatment records, VA 
treatment records from 1988 to 2001, lay statements from the 
Veteran's friends and relatives, and a VA examination report 
with medical opinion.

Since October 2002, additional evidence has been associated 
with the claims file.  Some, such as current VA and private 
treatment records, is new in the sense that it was not 
previously considered, but is not material, as it does not 
address the unestablished fact of a nexus to service.  
Similarly, newly acquired service personnel records are not 
relevant to this particular claim, as they do not discuss any 
injury or neurological impairment in service.  These items do 
not warrant a reopening of the claim.

The RO has also, however, obtained additional VA treatment 
records from 1972 to 1988 which were not previously of 
record.  In connection with the 2002 decisions, the RO had 
requested all VA treatment records from 1960 to the present, 
and had been supplied with records dating from as far back as 
1988.  With the current claim, the RO again requested records 
from 1960 forward, but this time specified that warehoused 
and archived records must be searched and provided if 
available.  This resulted in additional records dating from 
1972.  The RO also received a certification from the VA 
medical center that there were no additional records 
available.  The newly discovered records include records of 
treatment for complaints of neurological problems in the 
upper extremities from 1972.  This is prior to the 1996 
accident a VA examiner had previously indicated caused the 
Veteran's current complaints.  It tends to support the lay 
statements regarding continuity of symptoms, and to dispute 
the prior negative finding.  As this medical evidence has not 
been previously considered, relates directly to the 
unestablished fact of a nexus to service, and raises the 
reasonable possibility of substantiating the claim, the Board 
finds that new and material evidence has been submitted, and 
that the claim for entitlement to service connection for 
numbness of the fingers must be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section below, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.

Evaluation of Tension Headaches

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the reported 
symptomatology of headaches has been consistently reported, 
and no staged ratings are appropriate.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Headaches are evaluated under Diagnostic Code 8100, for 
migraine headaches.  Tension headaches are not specifically 
listed in the rating schedule, and so an evaluation is 
assigned based on analogy to another disability, which is 
closely related by the functions affected, the anatomical 
localization, and symptomatology.  38 C.F.R. § 4.20.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

At a January 2005 VA examination, the Veteran complained of 
intermittent headaches beginning in the muscle of his neck 
and then radiating over the left ear.  They were associated 
with phonophobia, and lasted from a few minutes to hours.  
Tylenol, massages, and, occasionally, lying down, provided 
relief.  Records indicated that in February 2003, he 
complained that for the prior three to four months, he had 
been having three to four headaches a day.  Testing for an 
organic cause of the headaches was negative, and there was no 
documentation of problems or complaints since then.  
Currently, the Veteran reported two to three headaches a day, 
manifested as a pounding or pressure sensation over both 
temporal and occipital areas.  They last about 20 minutes in 
a dim room, but if the room is brightly lit, they last an 
hour.  Loud noises also exacerbated the headaches, and gas or 
diesel fumes could cause them.  Tylenol provided relief, as 
did massage of his neck muscles.  He usually stays sitting or 
lying down until the headache goes away, but stated the 
headaches did not interfere with his performance of 
activities of daily living.  Physical examination showed some 
muscle tenderness of the cervical spine, but cranial nerves 
were normal.  The diagnosis was chronic tension headaches 
without evidence of migraine episodes.  

VA outpatient treatment records reveal that in April 2005 the 
Veteran complained of 35 to 40 headaches a week, for which he 
took acetaminophen.  He stated that when a headache occurred 
he had to stop what he was doing and rest.  The headaches 
lasted for 15 to 20 minutes.  In October 2005, a treating 
doctor reported that "headaches also persist."  They were 
described as a "jabbing pain," but no information on 
frequency or severity was provided.  The Veteran was also 
treated for complaints of neck pain intermittently, as in 
June 2007.

A VA examination was conducted in June 2007.  The Veteran 
reported that his headaches had increased in severity and 
frequency.  He has headaches several times a day, lasting 
from 15 minutes to an hour, which begin in the paracervical 
area and radiate up to his temples.  There are no 
accompanying gastrointestinal symptoms.  The Veteran stated 
that during headaches he tried to do as little as possible, 
and restricted himself to tinkering or looking around in his 
garage.  On occasion, he did have to lie down.  No 
abnormalities were noted on physical examination.  The 
examiner noted that in 2006, the Veteran had undergone stent 
placement in the vertebral artery to correct a vascular 
deficiency.  The circulatory problem was manifested by 
"spongy legs and drop attacks, due to severe imbalance."  
The doctor noted that the attacks were not associated with 
the headaches.  The doctor diagnosed tension vascular 
headaches without definitive evidence of prostrating attacks; 
the disease was in his opinion "essentially unchanged" 
since the prior examination.  

In a June 2008 statement, the Veteran's sister reported that 
while he was staying with her over the winter, he had 
"excruciating" headaches.  They were severe enough that he 
became confused and disoriented; he could not drive.  She 
also stated that doctors corrected this through surgery for 
venous deficiencies in the neck.

At an August 2008 VA examination for evaluation of the right 
shoulder, the Veteran reported neck pain and limitation, as 
well as pain and disability of the shoulder, but did not 
report headaches.

Private treatment records from the M Clinic from November 
2008 to April 2009 reveal complaints of and treatment for 
headaches as a symptom of a vascular condition.  Doctors felt 
that the chronic headaches were related to medication 
overuse, and the Veteran reported that his headaches did 
improve when he stopped taking excessive ibuprofen.  Vertigo 
symptoms and complaints were unrelated to the headaches, 
according to the doctors.

At his June 2009 hearing, the Veteran testified that he had 
headaches frequently, which lasted from 20 minutes to a half 
hour.  When they occur, he has to sit and rest, or pull to 
the side of the road and lay back in his seat.  They happen 
several times a day.  The headaches are worse when doing 
something "stressful" like driving, doing paperwork, or 
reading.  The pain is sharp and he sometimes gets dizzy.  
Because of the dizziness, he had vascular surgery on his 
neck.

The Board finds that no rating in excess of 30 percent is 
warranted for service connected tension headaches.  In 
assigning the 30 percent rating, the RO has conceded that the 
headaches cause characteristic prostrating attacks, meaning 
they render the Veteran unable to perform any activity or 
function for some period.  The Board does not completely 
agree that the described symptoms are truly prostrating; the 
Veteran has indicated that he is capable of continuing to 
perform activities of daily living, or general "tinkering" 
during headaches.  He does not have to lie down to relieve 
headaches in most instances, though he may choose to.  All 
reasonable doubt is resolved in the Veteran's favor, however, 
and the headaches are considered to result in prostrating 
attacks.  

Assignment of a 50 percent rating, however, requires that 
such attacks be "very" frequent, and result in severe 
economic inadaptability.  Neither criterion is met here.  As 
was just noted, the Veteran need not lay down with every 
headache.  He describes this need as being "on occasion."  
The Board finds that such is not "very frequent" at any 
point during the appellate period.  Further, recent private 
treatment records show that the headaches have decreased in 
severity and frequency with the stoppage of medications.  

Moreover, economic inadaptability due to headaches is not 
shown.  The Veteran clearly states he could generally 
continue to perform daily tasks despite headaches.  His 
descriptions of impairment which would impact his ability to 
adapt, such as dizziness, vertigo, or an inability to drive, 
have been definitively related by doctors to a vascular 
problem in the neck.  (As noted in the introduction, the 
question of whether the vascular problem in the neck is 
service connected is referred to the RO for appropriate 
action.)  Because the headaches do not cause impairment which 
would impact his ability to adapt, such as dizziness, 
vertigo, or an inability to drive, such impairment is not 
considered in assigning the evaluation under Code 8100.  The 
claim for an increased rating in excess of 30 percent for 
headaches must be denied.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for numbness of the fingers 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.

Entitlement to an evaluation in excess of 30 percent for 
tension headaches is denied.




REMAND

In February 2002 and October 2002 decisions, the RO denied 
service connection for a lumbar spine disability, asbestosis, 
and numbness of the fingers.  The Veteran sought to reopen 
claim of service connection for these issues in August 2004; 
the RO declined to reopen them after finding no new and 
material evidence had been received.

With respect to the claim of service connection for numbness 
of the fingers, the Board above determined that new and 
material evidence had been submitted, and the claim must be 
reopened and decided on the merits.  The current record is 
not sufficient for rating purposes, however, and a remand for 
additional development is required.

Newly obtained VA treatment records indicate that the 
Veteran's upper extremity neurological complaints began as 
early as 1972; lay statements indicate that they predate even 
that.  The VA medical opinion obtained in 2001, and upon 
which the 2002 denial were based, did not consider this, and 
included findings that symptoms began following a 1996 
accident.  Remand is required for examination and a medical 
opinion based upon the clarified record.

The Board additionally notes that a claim of service 
connection for a neck disability has been referred to the RO.  
As this may include consideration of radiculopathy from the 
neck, the claims are inextricably intertwined, and the claim 
for numbness of the fingers cannot be resolved prior to 
resolution of the neck claim.

Turning to the claims of service connection for degenerative 
joint disease of the lumbar spine and for asbestosis, the 
Board finds that an incorrect legal standard for 
consideration of these claims on the merits has been applied, 
and remand is required for a full consideration of the claims 
on their merits.  

The RO has declined to reopen the claims, finding that new 
and material evidence sufficient to reopen claims denied in 
October 2002 has not been received.  In connection with the 
Veteran's renewed claims of service connection, however, VA 
has obtained additional service records.  Service personnel 
records have been associated with the claims file since 
October 2002.  These records existed at the time of the 
October 2002 decision, and were discoverable and obtainable 
by VA at the time of that decision.  Furthermore, they are 
relevant to the Veteran's claims, as they provide additional 
details regarding both the extent of any cumulative trauma 
from his service as a paratrooper and his potential exposure 
to asbestos as a lineman.  Regulations provide that when such 
service records are associated with a claims file at any time 
after adjudication, the claim will be reconsidered on the 
merits.  The new and material standard does not apply.  
38 C.F.R. § 3.156(c).

Therefore, remand is required for a full consideration of the 
claims of service connection for degenerative joint disease 
of the lumbar spine and asbestosis on the merits.

Furthermore, the Board has determined that additional 
development is required in connection with these claims.  The 
duty to assist includes providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, an examination and medical opinion with respect to the 
low back is required.  While the February 2002 VA examiner 
noted that the Veteran was a paratrooper, in rendering his 
opinion on causation, the doctor appears to consider solely 
the impact of alleged specific traumas and injuries on the 
low back.  He did not discuss the cumulative effect of 
repeated parachute jumps and training, as documented in the 
newly obtained evidence, in causing the diagnosed 
degenerative condition.  

The Board additionally notes that the Veteran has made new 
and credible allegations regarding exposure to asbestos in 
service.  He has stated that while serving as a lineman and 
communications specialist, he helped to set up bunkers and 
shelters for equipment.  In winter, this involved spreading 
asbestos containing blankets on the ground and overhead for 
insulation and protection from fire from heaters.  He 
recalled the blankets were "fuzzy" and shed fibers all the 
time.  Given the time period in which the Veteran served, his 
military occupational specialty, his likely duties, the Board 
finds that the Veteran was at least as likely as not exposed 
to asbestos in service.  This fact has not been previously 
considered by examiners, and hence a new examination and 
medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Spine 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner is asked to 
opine as to whether any currently 
diagnosed disability of the lumbar spine 
is at least as likely as not related to 
military service.  The examiner should 
discuss not only the documented traumatic 
injuries from hitting a tree during a jump 
and falling out of a vehicle, but should 
also discuss the cumulative effect of 
repeated parachute jumps in causing or 
aggravating any currently diagnosed 
disability.  A full and complete rationale 
for all opinions expressed is required.

2.  Schedule the Veteran for a VA 
Respiratory (Obstructive, Restrictive, and 
Interstitial) examination.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner must 
be informed that in-service exposure to 
asbestos, as described above and in the 
Veteran's June 2009 testimony, is 
conceded.  Exposure to indeterminate 
chemicals and gasses during training is 
not established.  The examiner is asked to 
opine as to whether any currently 
diagnosed respiratory disease is at least 
as likely as not related to in-service 
asbestos exposure, as opposed to post-
service occupational exposure.  A full and 
complete rationale for all opinions 
expressed is required.

3.  Schedule the Veteran for a VA 
Peripheral Nerves examination.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner should 
provide a current diagnosis for the 
Veteran's complaints of "numbness of the 
fingers" and should opine as to whether 
it is at least as likely as not that any 
such diagnosis is related to military 
service.  The role of documented traumas 
in a parachute jump or falling from a 
vehicle should be discussed.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, as well as any inextricably 
intertwined claims.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


